Case 2:20-cv-11564-VAR-KGA ECF No. 21, PageID.1458 Filed 08/26/21 Page 1 of 14




                          UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTICT OF MICHIGAN
                                SOUTHERN DIVISION

BRUCE SNOVER,

          Plaintiff,                       Case No. 20-11564
                                           Honorable Victoria A. Roberts
v.                                         Magistrate Judge Kimberly Altman

ANDREW SAUL,
Commissioner
of Social Security,

     Defendant.
 ____________________________/

 ORDER: (1) OVERRULING DEFENDANT’S OBJECTIONS [ECF No. 18];
  (2) ADOPTING REPORT AND RECOMMENDATION [ECF No. 17]; (3)
 DENYING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT [ECF
     No. 14]; (4) GRANTING PLAINTIFF’S MOTION FOR SUMMARY
    JUDGMENT [ECF No. 13]; and (5) REMANDING THE CASE FOR
                      FURTHER PROCEEDINGS

     I.      INTRODUCTION

          This matter is before the Court on the Report and Recommendation

     (“R&R”) filed by Magistrate Judge Kimberly Altman on July 12, 2021.

     [ECF No. 17]. The R&R recommends that the Commissioner's decision

     to deny Bruce Snover Supplemental Security Income (“SSI”) and

     Disability Insurance Benefits (“DIB”) be remanded for further

     proceedings. The Commissioner objects.
Case 2:20-cv-11564-VAR-KGA ECF No. 21, PageID.1459 Filed 08/26/21 Page 2 of 14




         The Court reviewed this matter de novo pursuant to 28 U.S.C. § 636

   and finds the R&R to be correct. The Court ADOPTS it.

   II.      BACKGROUND

         Bruce Snover (“Snover”) is 56 years old; he was 51 when he filed his

   application for SSI and DIB benefits in September 2016. Snover worked

   as a consultant, operations manager, and security guard. Snover alleges

   that he became disabled on August 18, 2016, due to stage three rectal

   cancer, diabetes, and hypertension. [ECF No. 11, PageID.264].

         On April 1, 2019, Administrative Law Judge (“ALJ”) Stephanie Katich

   denied Snover’s claim for benefits and decided that he was not disabled.

   Snover filed a timely request for review of the hearing decision with the

   Social Security Administration’s Appeals Council. The Appeals Council

   denied Snover’s request for review. The Commissioner’s decision

   became final.

         Snover filed a complaint in federal court and the Court referred it to

   Magistrate Judge Kimberly Altman under 28 U.S.C. § 636(b)(1)(B). Both

   parties filed motions for summary judgment.

         On July 12, 2021, the Magistrate Judge recommended that Snover’s

   Motion for Summary Judgment be granted and that the case be

   remanded for further proceedings. The Magistrate Judge also


                                         2
Case 2:20-cv-11564-VAR-KGA ECF No. 21, PageID.1460 Filed 08/26/21 Page 3 of 14




   recommended that upon remand, the ALJ should reconsider the

   exertional requirements stated in the ALJ’s Residual Functioning

   Capacity (“RFC”), discuss the effect of neuropathy on Snover’s post-

   chemotherapy exertional abilities, and consider whether the record

   supports an award of benefits for any 12-month period or more within

   the relevant period.

   A. Relevant Medical History

   At issue are two contrasting medical reports: Dr. Dale Blum’s M.D. (“Dr.

Blum”) and Dr. Oxana Rusher’s M.D. (“Dr. Rusher”).

   On June 12, 2017, Dr. Blum conducted a non-examining review of

Snover’s medical evidence from April 2014 to July 2017 on behalf of the

Social Security Administration. [ECF No. 11-3, PageID.128]. In his residual

functioning capacity assessment, Dr. Blum determined that Snover was

severely impaired by colon, rectum or anus malignant neoplasm, diabetes

mellitus, essential hypertension and peripheral neuropathy. [Id.,

PageID.124]. He determined Snover could lift 20 pounds occasionally and

10 frequently; sit, stand, or walk for six hours in an eight-hour workday; and

perform limited pushing/pulling in the upper and lower extremities. [Id.,

PageID.125]. He found that Snover could climb, stoop, and crawl

occasionally but could balance, kneel, and crouch frequently. [Id.,


                                      3
Case 2:20-cv-11564-VAR-KGA ECF No. 21, PageID.1461 Filed 08/26/21 Page 4 of 14




PageID.126]. He described Snover’s colon malignant neoplasm as the

primary priority. He also determined that Snover’s statements about the

intensity, persistence and functional effects of the symptoms were not

substantiated by the objective medical evidence alone. [Id., PageID.124].

Based on his findings, Dr. Blum concluded Snover was not disabled. Id.,

PageID.129].

   On July 31, 2017, Dr. Rusher completed a medical source statement.

She noted that as a result of cancer treatment, Snover experienced pain

and numbness of the arms and legs and swelling of the feet. [Id.,

PageID.822]. She found that the condition could be expected to last at least

12 months. She also found that Snover would be required to take eight to

nine unscheduled breaks in an eight-hour workday with each lasting at

least one hour and that he would be off task 20 percent of the workday.

Finally, she found that due to physical symptoms he would likely miss more

than four days of work each month. Id.

   III.     ANALYSIS

          Under Federal Rule of Civil Procedure 72(b)(3), a district judge is

   required to determine de novo any part of a magistrate judge’s report

   and recommendation that has been properly objected to. United States

   v. Walters, 638 F.2d 947 (6th Cir. 1981); 28 U.S.C. § 636(b)(1)(C).


                                          4
Case 2:20-cv-11564-VAR-KGA ECF No. 21, PageID.1462 Filed 08/26/21 Page 5 of 14




      The Court reviews the final determination of the Commissioner to

   decide whether it is supported by substantial evidence. Biestek v.

   Berryhill, 139 S. Ct. 1148, 1152 (2019). Substantial evidence is “more

   than a scintilla of evidence but less than a preponderance; it is such

   relevant evidence as a reasonable mind might accept as adequate to

   support a conclusion.” Rogers v. Comm'r of Soc. Sec., 486 F.3d 234,

   241 (6th Cir. 2007) (internal quotation marks omitted). The standard of

   review is deferential and “presupposes that there is a ‘zone of choice’

   within which decision makers can go either way, without interference

   from the courts.” Mullen v. Bowen, 800 F.2d 535, 545 (6th Cir. 1986).

   Where substantial evidence supports the ALJ's decision, the Court

   “defers to that finding even if there is substantial evidence in the record

   that would have supported an opposite conclusion.” Blakley v. Comm'r

   Of Soc. Sec., 581 F.3d 399, 406 (6th Cir. 2009) (internal quotations

   omitted).

      The Court must also decide if the ALJ applied the correct legal

   standard in the disability determination. Rabbers v. Comm'r Soc. Sec.

   Admin., 582 F.3d 647, 651 (6th Cir. 2009). The Court will not uphold a

   Commissioner’s decision where the Social Security Administration fails

   to follow its own regulations and where that error prejudices a claimant


                                       5
Case 2:20-cv-11564-VAR-KGA ECF No. 21, PageID.1463 Filed 08/26/21 Page 6 of 14




   on the merits or deprives the claimant of a substantial right.” Bowen v.

   Comm'r of Soc. Sec., 478 F.3d 742, 746 (6th Cir.2007); See also Wilson

   v. Comm'r of Soc. Sec., 378 F.3d 541, 545–46 (6th Cir. 2004) (reversal

   required even though ALJ's decision was otherwise supported by

   substantial evidence where ALJ failed to give good reasons for not

   giving weight to treating physician's opinion, thereby violating the

   agency's own regulations).

         A. Objections

      The Commissioner offers four objections. The R&R: (1) incorrectly

characterized the evidence and misapplies the substantial evidence

standard of review; (2) incorrectly applied the “treating source rule” to the

ALJ’s evaluation of Dr. Rusher’s opinion; (3) reweighed the evidence

regarding Plaintiff’s self-reported functioning; and (4) erred as a matter of

law in finding Plaintiff’s peripheral neuropathy impairment “undermine[s] the

finding that Snover was capable of exertionally light work.”

      Because these arguments overlap, the Court addresses them

together.

      Preliminarily, all agree that Snover experiences peripheral

neuropathy and that the other conditions he suffers from could impact it.

The parties largely agree on the ALJ’s characterization of Snover’s medical


                                       6
Case 2:20-cv-11564-VAR-KGA ECF No. 21, PageID.1464 Filed 08/26/21 Page 7 of 14




records pre-July 2017. However, the parties disagree on the extent

Snover’s peripheral neuropathy functionally limits his abilities and whether

the RFC accurately captured his limitations.

      The Commissioner’s objections can be divided into two categories:

alleged factual errors and legal errors.

   1. Factual Error – Whether the R&R incorrectly characterized the

      Content of Snover’s treatment notes

      The Commissioner argues the R&R factually erred because it

   wrongly suggests the record reflects “significant neurological deficits”

   when the record actually reflects Snover’s subjective complaints of

   neurological deficits. The objective physical examinations, the

   Commissioner says, reveal that Snover presented with normal or intact

   gait, lacked sensory deficits, and had normal neurological findings.

      The Magistrate Judge took issue with the ALJ’s finding that Snover

   “did not experience significant neurological deficits (other than some

   decreased sensation in his hands and feet).” [ECF No. 17,

   PageID.1411]. She believed this characterization of the medical records

   from July 2017 forward grossly understated, if not misstated, Snover’s

   treating records, which – in her opinion – showed significant and




                                       7
Case 2:20-cv-11564-VAR-KGA ECF No. 21, PageID.1465 Filed 08/26/21 Page 8 of 14




   persistent symptoms of lower extremity pain and numbness. The Court

   agrees.

      The following are examples of Snover’s treating physician’s findings

   based on a combination of Snover’s subjective complaints and the

   physicians’ own medical expertise. On October 2, 2017, Dr. Rusher

   noted that Snover “reports continued peripheral neuropathy. He has

   some improvement in the sharp pinprick pain in the legs and arms since

   increasing gabapentin but continues to have pain and numbness in the

   hands and feet.” [ECF No. 11-11, PageID.1084]. On July 10, 2018,

   Physician Assistant Caitlin Christine Meservey noted that Snover’s gait

   was intact although Snover’s complained of persistent peripheral

   neuropathy “likely exacerbated by uncontrolled diabetes” Id. at 1030. On

   January 21, 2019, Dr. Rusher commented in the clinical notes portion of

   her report that “patient’s main complaint is persistent neuropathy,

   exacerbated by diabetes…[Snover’s] [n]europathy limits function and

   patient is unable to work.” Id. at 995.

      Dr. Rusher’s July 31, 2017 report is the clearest example of her

   conclusion as a treating doctor that functional limitations resulted from

   Snover’s peripheral neuropathy. She concluded that in part due to

   Snover’s peripheral neuropathy, he would require unscheduled breaks 8


                                       8
Case 2:20-cv-11564-VAR-KGA ECF No. 21, PageID.1466 Filed 08/26/21 Page 9 of 14




   to 9 times per day which would result in him being off task 20% of the

   time. She further noted Snover would likely be absent from work as a

   result of impairments or treatment more than 4 days per month. Id.

      The R&R did not incorrectly characterize the content of Snover’s

   treatment notes. The treatment notes did rightfully reflect Snover’s

   subjective complaints, and those complaints were substantiated by Dr.

   Rusher, Meservey and others. The Magistrate Judge correctly

   concluded that the treating records from March 2017 to January 2019

   reflect treaters’ conclusions that Snover’s functional abilities were

   significantly curtailed by neuropathy.

   2. Legal Error – Whether the R&R reweighed the relative import of

      Snover’s treatment notes

   The Commissioner says the R&R erred because it reweighed the

evidence it believed demonstrated “significant neurological deficits” and

improperly called into question the ALJ’s reliance on Dr. Blum’s opinion.

The Commissioner contends that the Magistrate Judge conducted her own

de novo review of the relative importance of those treatment notes,

supplanting not only the ALJ’s evaluation of the evidence, but also Dr.

Blum’s medical findings that explicitly considered objective evidence of

peripheral neuropathy.


                                       9
Case 2:20-cv-11564-VAR-KGA ECF No. 21, PageID.1467 Filed 08/26/21 Page 10 of 14




    First, the Magistrate Judge was justified in giving weight to Plaintiff’s

 subjective complaints. According to Social Security regulations, when a

 claimant contends that he is impaired by subjective pain, the Commissioner

 should consider several factors in determining whether he is disabled,

 including the intensity and persistence of a claimant's symptoms, objective

 medical evidence, and the claimant's daily activities. Spicer v. Apfel, 15 F.

 App'x 227, 234 (6th Cir. 2001); 20 C.F.R. § 404.1529(c)(1).

    While making the RFC determination, the ALJ thoroughly considered

 Snover’s daily activities. [ECF No. 11-2, PageID.56]. But, the R&R found

 that the ALJ did not sufficiently consider both the objective medical

 evidence of the limitations caused by Plaintiff’s peripheral neuropathy and

 the persistence of Snover’s symptoms.

    The R&R’s assessment of the ALJ’s error rings true when, for example,

 the ALJ noted that Snover did not require the use of an assistive device

 and was able to walk up to one-and-a-half miles at a time [ECF No. 11,

 PageID.55, 57-58], without acknowledging Snover’s testimony that while

 grocery shopping he relies on the grocery cart for support. [Id., PageID.76,

 87]. The ALJ also did not address Snover’s statement that he could not

 stand still without “leaning on a wall.” [ECF No. 11-2, PageID.87].




                                        10
Case 2:20-cv-11564-VAR-KGA ECF No. 21, PageID.1468 Filed 08/26/21 Page 11 of 14




    An ALJ is required to consider the “relevant factors” in determining the

 strength of Snover’s claims, including “[a]ny measures [used] to relieve . . .

 pain or other symptoms” 20 C.F.R. §§ 404.1529(c)(3)(vi).

    Based on this evidence the ALJ was not required to find that the

 shopping cart or wall acted as an assistant device because the evidence

 regarding the grocery cart and wall are Snover’s subjective statements of

 his own limitations.

    Weighing the evidence, resolving conflicts in evidence, and deciding

 questions of credibility are the province of the ALJ and not of Courts sitting

 in review. See Reynolds v. Comm'r of Soc. Sec., 424 F. App'x 411, 414

 (6th Cir. 2011). Similarly, the ALJ was not required to provide a detailed

 description for her credibility determination. Spicer v. Apfel, 15 F. App’x

 227, 234 (6th Cir. 2001). However, it is incumbent upon the ALJ to “explain

 [her] credibility determinations in [her] decision;…it ‘must be sufficiently

 specific to make clear to the individual and to any subsequent reviewers

 the weight the adjudicator gave to the individual's statements and the

 reasons for that weight.’” Brooks v. Comm'r of Soc. Sec., 531 F. App'x 636,

 643 (6th Cir. 2013).

    Here, the ALJ explained the weight she gave to the state agency’s

 report verses Dr. Rusher’s 2017 report, but the ALJ failed to sufficiently


                                        11
Case 2:20-cv-11564-VAR-KGA ECF No. 21, PageID.1469 Filed 08/26/21 Page 12 of 14




 explain the reasons for that weight. The ALJ said that she gives “no weight”

 to Dr. Rusher’s July 2017 opinion because the state agency’s 2015 opinion

 is more consistent with the record and because state agency physicians

 have been specifically trained in evaluating impairments for the Social

 Security Administration’s disability programs, unlike Dr. Rusher. [ECF No.

 11-2, PageID.58]. Dr. Blum was a non-treating source who observed

 Snover once. Dr. Rusher was a treating source who observed Snover from

 September 27, 2016 through January 2019.

    “When an ALJ relies on a non-examining source who “did not have the

 opportunity to review” later submitted medical evidence, especially when

 that evidence reflects ongoing treatment, the Court generally requires

 “some indication that the ALJ at least considered these [new] facts before

 giving greater weight to an opinion that is not based on a review of a

 complete case record.” Brooks v. Comm'r of Soc. Sec., 531 F. App'x 636,

 642 (6th Cir. 2013) (remanding because the ALJ failed to account for newer

 evidence in the record showing signs of mental impairments).

    Dr. Blum’s report did not have the luxury of over two years of recent

 medical evaluation. Over the course of those two years Snover’s

 complaints shifted from a primary focus on his colon cancer to the

 numbness and pain in his extremities. Generally, more weight is given to


                                      12
Case 2:20-cv-11564-VAR-KGA ECF No. 21, PageID.1470 Filed 08/26/21 Page 13 of 14




 opinions that are “more consistent ... with the record as a whole.” Brooks v.

 Comm'r of Soc. Sec., 531 F. App'x 636, 642 (6th Cir. 2013). It appears the

 ALJ gave no weight to a report which encompassed the span of Snover’s

 complaints, but instead only considered a non-treating report completed in

 2017. This calls into question whether the ALJ’s disability determination is

 supported by substantial evidence.

    The Commissioner says these errors are not outcome determinative

 because Dr. Rusher’s opinion had little to no relevance on Plaintiff’s ability

 to perform exceptionally light work. The Court disagrees. Affording no

 weight to Dr. Rusher’s report is relevant to the analysis of Snover’s ability

 to perform light work because the vocational expert testified that an

 individual cannot take unscheduled breaks at will and perform the job of a

 security officer [Tr. 71]. Yet, the ALJ found that the Plaintiff can return to

 such work.

    The Magistrate Judge’s remand recommendation without a reward of

 benefits means that she did not make an ultimate decision that one opinion

 should be valued over the other: she decided that because one newer

 treating physician opinion was not given any weight there is a question as

 to whether substantial evidence supports the ALJ’s decision. This Court

 agrees.


                                        13
Case 2:20-cv-11564-VAR-KGA ECF No. 21, PageID.1471 Filed 08/26/21 Page 14 of 14




    IV.     CONCLUSION

          The Court concludes that the Magistrate Judge properly reviewed the

 administrative record and applied the correct law to reach her conclusion.

 The Court considered all of the Commissioner’s objections to the R&R and

 finds they lack merit.

          The Court OVERRULES Defendant’s objections and ADOPTS

 Magistrate Judge Altman’s R&R.

          The Court DENIES Defendant’s Motion for Summary Judgment. The

 Court GRANTS Plaintiff’s Motion for Summary Judgment; the case is

 remanded for further proceedings.

          Judgment of REMAND will enter.

          IT IS ORDERED.
                                            s/ Victoria A. Roberts
                                            Victoria A. Roberts
                                            United States District Judge

 Dated: August 26, 2021




                                       14
